Citation Nr: 0812523	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  99-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for lung disease.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an evaluation in excess of 60 percent for 
psoriatic arthritis, from September 1, 2004.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 1998 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

The veteran testified in support of these claims at a hearing 
held at the RO before the Board in Seattle, Washington, in 
March 2000.  In August 2004 and April 2006, the Board 
remanded these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.

For the reasons discussed below, the Board again addresses 
the claims of entitlement to service connection for 
hypertension and entitlement to an evaluation in excess of 60 
percent for psoriatic arthritis, from September 1, 2004, in 
the Remand section of this decision and REMANDS these claims 
to the RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  Bronchitis, not chronic pulmonary disease, is related to 
the veteran's active service.




CONCLUSION OF LAW

Bronchitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letters dated December 2001, August 
2004, May 2006 and May 2007, after initially deciding that 
claim in a rating decision dated December 1999.  Given that 
VCAA notice was not mandated at the time of the rating 
decision, the RO did not err by providing remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the letters, the RO acknowledged the 
claim being decided, notified the veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any pertinent evidence he had, including that which was 
requested.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and post-service VA treatment records.  The 
veteran does not now assert that there is any outstanding 
evidence for VA to secure in support of the claim being 
decided.  In fact, in a written statement received in October 
2007, he indicated that there was no other information or 
evidence to secure.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him VA 
examinations, during which examiners addressed, albeit 
insufficiently, the etiology of the veteran's lung disease.  
Since then, after the Board tried to afford the veteran 
another examination, during which an examiner might have been 
able to offer a more comprehensive medical opinion, the 
veteran declined, indicating that he wanted the Board to 
decide his claim based on the existing evidence of record.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

II.  Analysis of Claim

The veteran claims entitlement to service connection for lung 
disease.  He asserts that he developed this disease in 
service secondary to smoking, which he began doing during 
boot camp.  He further asserts that, although he quit in 
1998, by then, the damage had already been done.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for active tuberculosis if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and such condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's post-service medical records and 
reports of VA examinations confirm that the veteran currently 
has lung disease most recently characterized as chronic 
pulmonary disease with restrictive and mild obstructive 
components, but also characterized as chronic recurrent 
bronchitis.  The question is thus whether this disability, 
however diagnosed, is related to the veteran's active 
service.  

As previously indicated, the veteran had active service from 
January 1959 to March 1977.  During this time period, in 
October 1971, the veteran was admitted to the station 
dispensary feeling ill.  X-rays revealed acute bronchitis, 
which necessitated treatment for one day.  Thereafter, the 
veteran once reported the sudden onset of chest pain and once 
reported chest congestion, but testing revealed no 
abnormalities.  In response, no medical professional 
diagnosed a lung disability.  On examination conducted in 
January 1976, an examiner noted normal lungs and chest.  
During an evaluation conducted at a naval facility later that 
year, in September, the veteran reported that he did not 
smoke.

Following discharge from service, beginning in 1998, the 
veteran reported respiratory complaints.  Pulmonary function 
studies performed that year showed a mild to moderate 
obstructive affect.  Medical professionals have since 
attributed the veteran's respiratory complaints to variously 
diagnosed lung disabilities.  For instance, during a VA 
examination conducted in September 2004, a VA examiner noted 
a history of recurrent, acute bronchitis since the 1970s, 
referred to the results of prior and then current testing, 
and diagnosed chronic recurrent bronchitis and chronic 
obstructive pulmonary disease.  During a VA examination 
conducted in October 2005, a VA examiner diagnosed chronic 
pulmonary disease.  Neither examiner offered an opinion as to 
the etiology of the veteran's chronic pulmonary disease.

Given in-service evidence of bronchitis and the VA examiner's 
September 2004 diagnosis of chronic recurrent bronchitis, the 
Board finds that bronchitis is related to the veteran's 
active service.  Based on this finding, the Board concludes 
that bronchitis was incurred in service.  

There is no competent evidence of record relating the 
veteran's pulmonary disease to his active service.  Rather, 
the veteran's assertions represent the only evidence of 
record establishing such a nexus.  These assertions may not 
be considered competent evidence of a nexus, however, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 




ORDER

Service connection for bronchitis is granted.


REMAND

The veteran claims entitlement to service connection for 
hypertension and entitlement to an evaluation in excess of 60 
percent for psoriatic arthritis, from September 1, 2004.  
Additional action is necessary before the Board decides these 
claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claims being remanded, the RO has not yet satisfied its 
duties to notify and assist.

First, as the veteran's representative points out in an 
Appellant's Post-Remand Brief dated February 2008, the 
veteran has identified outstanding medical evidence pertinent 
to the claim being remanded.  More specifically, in written 
statements submitted since June 2006, he has indicated that 
there are records of his treatment for hypertension at the VA 
hospital in Spokane, Washington, which need to be secured.  
He has also indicated that in 2007, he had a heart attack, 
which twice necessitated the placement of stents.  He did not 
identify the facility where he received treatment for the 
heart attack and underwent the necessary procedures.  Records 
of treatment of the veteran's hypertension and heart attack 
are relevant to the claim being remanded and must be secured 
on remand.

Second, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  The Court further held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must too provide at least general 
notice of that requirement.  As well, the Court held that the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must cite examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claim for an 
increased evaluation, but given the Court's recent decision 
in Vazquez-Flores, such notice is inadequate.  It informs the 
veteran of the need to submit medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability.  It does not inform him of the need to submit 
evidence describing the effect that worsening has on his 
employment and daily life.  It also does not inform him of 
the criteria necessary for entitlement to an increased 
evaluation under pertinent Diagnostic Codes, which would not 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability.  Moreover, the 
veteran has not submitted any statements or taken any 
actions, which show that he has actual knowledge of this 
information.  Any decision to proceed in adjudicating the 
claim for an increased evaluation would therefore prejudice 
the veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA 
notice pertaining to his claim 
for an increased evaluation, 
which satisfies the 
requirements of the Court's 
recent holding, noted above, to 
include the need to submit 
evidence describing the effect 
that worsening has on his 
employment and daily life, and 
the criteria necessary for 
entitlement to an increased 
evaluation under pertinent 
Diagnostic Codes, which would 
not satisfied by evidence 
demonstrating a noticeable 
worsening or increase in 
severity of the disability.  .

2.  Contact the veteran and ask 
him to identify the facility 
where he received treatment for 
his heart attack, including 
stent placements, in 2007.

3.  After securing any 
necessary authorization, 
request, obtain and associate 
with the claims file all 
records of the veteran's recent 
treatment for hypertension and 
a heart attack, including those 
from the VA hospital in 
Spokane, Washington.  

4.  Thereafter, readjudicate 
the claims being remanded based 
on all of the evidence of 
record.  If either benefit 
sought on appeal is not granted 
to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental 
statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the remanded claims.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


